DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorey (US 20190142349) in view of Morishita (US 20170257723).


Regarding claim 12: 
 
Schorey (US 20190142349) disclose a wearable module 114, (in Fig. 1) configured to detect muscle movement (motor control) and control an electronic device  (118) ([0045, 0046, 0050, 0077]), comprising a switch   (EMG sensor uses as switch) configured to contact a wearer (user) so that the switch provides a first input signal (input signal from EMG sensor ) to a controller (102) upon the wearer making a volitional movement of an area of the wearer’s body underlying the switch (([[0123] and 0089]), ( in [0053] discloses the stem can include additional sensors for multiple applications. In some embodiments, the systems can be integrated with electro-oculogram (EOG), microphones, accelerometers, gyroscopes, miniature cameras, and flow and/or pressure sensors, as well as electropalatography, electromyography (EMG) and electroencephalography (EEG) electrode arrays for detecting tongue contact with the palate, muscle movement and/or activity, and brain activity) and the controller coupled to receive the first (muscle movement signal) and second input signals, wherein the controller is configured to distinguish (differentiate), based on the first and second signals (user’s speech signals) ([0045, 0046, 0050, 0053, 0077]); a command  for a controlled (switch control) device from wearer speech (user speech), and, responsive to a determination that the volitional movement is associated with the command for the controlled device, decode (read) the command and transmit an associated control signal for the controlled device  (([[0123] discloses Switch Control. For the NeuroNode, one of the switch actions can be to choose the selected item, [0089] discloses the controller utilizes the volitional electrical potential signal   in conjunction with other inputs such as EMG signals, to select, initiate and modulate pre-defined sequences of commands). 
Note that Schorey does not specifically disclose a microphone coupled to provide a second input signal to controller.

Morishita (US 20170257723) discloses a microphone (142) coupled to provide a second input signal (voice command)  to  controller (144) ([0090-0091, 0036, [0152]]) (in  [0036] FIG.1,  illustrates a schematic diagram of a  user interface 140, and a controller 150. The user interface 140 may include at least one microphone 142 and controls 144. [0091] The wearable device 200 also includes at least one microphone 226, which may allow the wearable device 200 to receive voice commands from a user. The microphone 226 may be a directional microphone or an omni-directional microphone. Further, in some embodiments, the wearable device 200 may include a microphone array and/or multiple microphones arranged at various locations on the wearable device 200) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schorey with the teaching of Morishita, thereby providing perceivable audio signals to a user. 
Regarding claim 13:
Schorey discloses wherein the switch (i.e.  sensor EMG in control system ) is configured to be worn adjacent an exterior of the wearer’s face (see Fig. 1) and activated/deactivated (i.e. user’s action starts with gesture) by movement of the wearer’s jaw ( [0059] discloses control systems where the user's body or body part is used as part of the control system. Body parts used for user actions prescribed to perform user gestures can include, but are not limited to, head, facial muscles, part of the (face, jaws ) , tongue, eyes, fingers, hands, arms, torso, chest, abdomen, shoulders, legs, feet, toes and muscles.

Regarding claim 14:
Schorey discloses wherein the switch (EMG switch ) is mounted to a headset (in [0105] discloses The NeuroNode device  can operate on EMG switch). 

Regarding claim 15:
Schorey discloses wherein the controller is configured to control operation of the controlled device (102) responsively to different actuations of the switch (that is different signaling level of the switches) ([0105]).  

2.	Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorey (US 20190142349) in view of Morishita (US 20170257723) in view of Rees (US 20050102133).

Regarding claim 16: 

Rees discloses wherein 
Note that Schorey discloses the controller is configured to distinguish (differentiate) the command for the controlled device from wearer speech [0077,].
However, Schorey does not specifically disclose by assessing said second input using a threshold filter to distinguish the wearer speech.  
 Rees (US 20050102133) discloses assessing (calculating) said second input (input signal from microphone ) using a threshold filter (threshold ratio) to distinguish the wearer speech (see [0037] [0052], Fig. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schorey with the teaching of Morishita and Rees, thereby providing accurate and clear hearing for a user. 
 
Regarding claim 17:
 Schorey in view of Morishita and Rees discloses wherein the controller is configured to distinguish the command for the controlled device from wearer speech by evaluating spectral content (spectral shape) of the second input signals ( see Rees 0050-[0052]).  Same motivation as applied to claim 17.

Regarding claim18:
Schorey in view of Morishita and Rees discloses wherein the controller is configured to distinguish the command for the controlled device from wearer speech by additionally detecting signals indicative of wearer vocal cord activation (vibration of vocal cord) when forming the wearer speech from a second sensor (see Rees, [0024-0025]) (in [0022], Rees discloses the sampled signal is then filtered by a bandpass filter 103 which removes unwanted frequency components. Since voiced sounds (as opposed to fricative sounds) are generated by the vibration of the user's vocal cords, the smallest fundamental frequency (pitch) of the periodic signal to be detected will be approximately 100 Hertz ; the framing unit 105 extracts a frame of speech samples every 23 milliseconds. With the sampling rate used in this embodiment, this results in each frame having 256 speech samples. FIG. 4 illustrates the sampled speech signal (S(n), shown as a continuous signal for ease of illustration) and the way that the speech signal is divided into non-overlapping frames) same motivation as recited in claim 16.

Allowable Subject Matter

3.	Claims 1-11 are allowed. 
	Regarding claim 1: 

	The closest art of record singly or in combination fails to teach or suggest the limitations “evaluating the first and second input signals to determine whether or not the first input signals represent a command for said controlled device by assessing said second input signals to determine if they represent wearer speech and, if so, ignoring the first input signals, otherwise assessing the first input signals for a signal pattern indicative of a plurality of volitional actions of a wearer of the wearable module, and if said processor determines that the first input signals represent the command, then decoding the command and transmitting (i) an associated control signal to the control signal interface and (ii) an activation signal to the vibration motor, otherwise not transmitting the control signal and the activation signal and proceeding to evaluate second input signals from the sensor in a like manner as the first input signals; and a communication element coupled to the control signal interface and adapted to transmit the control signal from the processor to the controlled device” with all other limitations as recited in claim 1 (see applicant’s disclosure [0020-0021]).

Pertinent art of record


4. 	The pertinent art of record Sobet (US 20120052469) and Iudrow (US Pub. No: 20090187124) discloses display device.
 

Inquiry

5.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692